Citation Nr: 1433276	
Decision Date: 07/25/14    Archive Date: 07/29/14

DOCKET NO.  11-06 058	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss disability.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Sarah VanderWood, Associate Counsel
INTRODUCTION

The Veteran served on active duty from November 1956 to November 1960.

This appeal comes before the Board of Veterans' Appeals (Board) from a December 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.

The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge in May 2014.  Unfortunately, a transcript of the hearing cannot be produced.  The Board informed the Veteran of this and his options for another Board hearing in a letter sent in June 2014.  He was informed that if he did not respond to the letter within 30 days, the Board would assume that he did not desire another hearing.  The Veteran has not responded to the letter.  

The record before the Board consists of the Veteran's paper claims file and an electronic record known as Virtual VA.


FINDINGS OF FACT

1.  The Veteran's bilateral hearing loss originated during his active service.

2.  The Veteran's tinnitus originated during his active service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a bilateral hearing loss have been met.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§3.102, 3.303, 3.3.04 (2013).

2.  The criteria for service connection for tinnitus have been met.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.3.04 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Duties to Notify and Assist

As a preliminary matter, the Board notes that the Veteran has been provided all required notice, to include notice pertaining to the disability-rating and effective-date elements of his claim.  In addition, the evidence currently of record is sufficient to substantiate the claim.  Therefore, no further development is required under 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013) or 38 C.F.R. § 3.159 (2013).

Legal Criteria

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Where a veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests organic disease of the nervous system to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.  

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as opposed to merely isolated findings or a diagnosis including the word "chronic."  When the fact of chronicity in service (or during any applicable presumptive period) is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).

Impaired hearing will be considered a disability for VA purposes when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

To deny a claim on its merits, the evidence must preponderate against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. At 54.

Factual Background and Analysis

The Veteran contends that his bilateral hearing loss and tinnitus began during active service.  He alleges that his disabilities were caused by exposure to acoustic trauma from rifles fired during basic training and coincident to his service on an aircraft carrier.

The Veteran was afforded a VA examination in February 2011.  He reported that he first noticed having hearing difficulty and tinnitus while in service.   He worked as an aviation mechanic on an aircraft carrier and had to be on the flight deck during the launching and landing of jets.  During gunnery practice, the only hearing protection devices he used were cloth caps with earflaps.  After service, he wore ear plugs while hunting and working at a log yard.  The examiner diagnosed mild to moderately severe sensorineural hearing loss bilaterally and noted that the Veteran's  tinnitus was most likely secondary to hearing loss.  However, the examiner concluded that the hearing loss and tinnitus were less likely than not caused by in-service acoustic trauma because the Veteran's separation exam indicated normal hearing. 

A June 2011 otolaryngologist opined that considering the Veteran's in-service noise exposure, it was likely that his complaints of tinnitus and ear pain in service were valid.  Even though the audiological report at separation was normal, the examiner opined that the history of noise exposure and tinnitus were more credible than a normal audiogram at separation.  

In April 2013, another VA physician noted that the Veteran's audiogram at separation was "super normal."  There were no complaints of hearing loss or tinnitus in his service treatment records.  He had a history of unprotected noise exposure after active duty.  His audiogram of August 2012 showed a sloping, symmetrical sensorineural hearing loss, which was typical of presbycusis but not of noise-induced hearing loss.  It was decidedly less likely than not that the Veteran's hearing loss or tinnitus had any connection to acoustic trauma while on active duty.  

Following its review of all of the evidence the Board has determined that the Veteran is entitled to service connection for bilateral hearing loss and tinnitus because the evidence satisfactorily establishes that the claimed disabilities originated during his period of active service.  

In reaching this decision, the Board notes that the Veteran's alleged exposure to noise in service is consistent with his job as an aviation mechanic.  The Veteran has credibly stated that the onset of his disabilities occurred in service and that the pertinent symptoms continued thereafter.  In addition, at the hearing before the undersigned, the Veteran's wife testified that she noticed the Veteran's hearing problems when he was discharged from service.  Also, although the February 2011 and April 2013 examiners opined that the Veteran's disabilities were less likely than not related to service, in part due to the Veteran's normal separation examination, the June 2011 otolaryngologist opined that the Veteran's complaints of noise exposure and tinnitus while in service were more credible than a normal audiogram at separation.  Furthermore, the April 2013 examiner's opinion was based partly on the erroneous assumption that the Veteran had a history of unprotected noise exposure after service; however, the Veteran alleged that he always wore hearing protection after service.  Based on the foregoing, the Board has determined that the evidence is at least in equipoise and, therefore, applying the benefit-of-the-doubt doctrine, service connection for hearing loss and tinnitus is warranted.


ORDER

Service connection for bilateral hearing loss is granted.

Service connection for tinnitus is granted. 



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


